DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/497,942 in view of US 2022/0126144 A1(Conboy). As to claims to claims 1 and 3 of the instant invention, copending Application No. 17/497,942, claims all the featured elements of the instant invention, see claim 1 of copending Application No. 17/497,942, except for the mobile computing system including a system bus, a processor operably connected to said system bus and supported by a memory architecture and operating system (OS) for executing one or more mobile applications, and a display screen interfaced with said system bus, for displaying of a number of graphical user interfaces (GUIs) supporting information and a GPS system for transmitting GPS reference signals transmitted from a constellation of GPS satellites deployed in orbit around the Earth, to a GPS transceiver installed aboard each said GPS-tracking anti-fire liquid spraying system, for GPS signal processing and GPS-coordinate location.  US 2022/0126144 A1(Conboy) discloses in claim 1 a GPS tracking and mapping wild fire defense system network comprising one or more mobile computing systems including a system bus, a processor operably connected to said system bus and supported by a memory architecture and operating system (OS) for executing one or more mobile applications, and a display screen interfaced with said system bus, for displaying of a number of graphical user interfaces (GUIs) supporting information and a GPS system for transmitting GPS reference signals transmitted from a constellation of GPS satellites deployed in orbit around the Earth, to a GPS transceiver installed aboard each said GPS-tracking anti-fire liquid spraying system, for GPS signal processing and GPS-coordinate location.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the mobile computing system include a system bus, a processor operably connected to said system bus and supported by a memory architecture and operating system (OS) for executing one or more mobile applications, and a display screen interfaced with said system bus, for displaying of a number of graphical user interfaces (GUIs) supporting information and a GPS system for transmitting GPS reference signals transmitted from a constellation of GPS satellites deployed in orbit around the Earth, to a GPS transceiver installed aboard each said GPS-tracking anti-fire liquid spraying system, for GPS signal processing and GPS-coordinate location in claim 1 of copending Application No. 17/497,942, as taught by US 2022/0126144 A1(Conboy), since such a modification provides the owners, spray contractors and other stakeholders with information readily available about the status and location of the wild fires and wild fire defense system.  The claims 1 and 3 of the instant invention are encompassed in claim 1 of copending Application No. 17/497,942 in view of US 2022/0126144 A1(Conboy).
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 3 and 4-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Statter ‘637, Smith et al ‘441, Kawiecki ‘131, Palmer ‘794 disclose GPS wild fire protection systems.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752